FILED
                             NOT FOR PUBLICATION                            JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUZ DEL CARMEN-DEJALA, a.k.a. Luz                No. 10-70491
Del Carmen Tejada-Flores,
                                                 Agency No. A098-429-807
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Luz Del Carmen-Dejala, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

we remand.

      Substantial evidence supports the agency’s denial of CAT relief because Del

Carmen-Dejala failed to establish it is more likely than not she would be tortured

by or with the acquiescence of the government if returned to El Salvador. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      In denying Del Carmen-Dejala’s asylum and withholding of removal claims,

the BIA found Del Carmen-Dejala failed to establish past persecution or a fear of

future persecution on account of a protected ground. When the IJ and BIA issued

their decisions in this case they did not have the benefit of either this court’s

decisions in Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc),

Cordoba v. Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, No.

09-73671, 2014 WL 1797657 (9th Cir. May 7, 2014), or the BIA’s decisions in

Matter of M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I.

& N. Dec. 208 (BIA 2014). Thus, we remand Del Carmen-Dejala’s asylum and

withholding of removal claims to determine the impact, if any, of these decisions.

See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this


                                            2                                       10-70491
remand, we do not reach Del Carmen-Dejala’s remaining challenges to the

agency’s denial of her asylum and withholding of removal claims at this time.

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  10-70491